Title: From John Adams to J. H. Tiffany, 23 June 1819
From: Adams, John
To: Tiffany, J. H.



dear Sir—
Quincy June 23d. 1819

I have received your favour of the 14th.—as Religion and Government and the Literature and the Sciences Subservient to them are the only objects worth the Study of a wise Man—I love every sincere enquirer after truth relative to either of these Subjects—
I cearch for principles petits fontes nullius addictus jurare in verba magistri jurare in verba magistri—is the only precept that can guid us to Solid conclutions—
I fear I have made you a promis that I am unable to perform I thought I had a Copy of the Discourses on Davila which I call the fourth Volum of the Defence but I cannot find it whether it has been lent—or borrowed without lending I cannot find out—
I am Sir your obliged humble Servant
John Adams.